The facts and the relief prayed for in this cause are identical with the City of Ardmore et al. v. Appollos et al.,62 Okla. 232, 162 P. 211. The causes were submitted together in this court and orally argued as one cause. Upon the authority of the City of Ardmore et al. v. Appollos, supra, the judgment of the trial court in the instant case is reversed, with instructions to proceed in conformity with the views expressed in the case of the City of Ardmore et al. v. Appollos et al., supra.
By the Court: It is so ordered.